UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended FEBRUARY 29, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-17741 EPOLIN, INC. (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-2547226 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 358-364 Adams Street Newark, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(973) 465-9495 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock (no par value) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant (8,484,310 shares) as of August 31, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $2,036,000.The number of shares outstanding of the Common Stock (no par value) of the registrant as of the close of business on May 25, 2012was 12,366,355. Documents Incorporated by Reference:None EPOLIN, INC. TABLE OF CONTENTS PART I Page Item 1. Business 3 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 13 Item 4. Mine Safety Disclosures 13 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 23 Item 8. Financial Statements and Supplementary Data 23 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A. Controls and Procedures 23 Item 9B. Other Information 24 PART III Item 10. Directors, Executive Officers and Corporate Governance 25 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13. Certain Relationships and Related Transactions, and Director Independence 34 Item 14. Principal Accountant Fees and Services 34 PART IV Item 15. Exhibits and Financial Statement Schedules 35 Signatures 36 2 Forward-Looking Statements This report contains certain forward-looking statements and information relating to the Company that are based on the beliefs and assumptions made by the Company’s management as well as information currently available to the management.When used in this document, the words “anticipate”, “believe”, “estimate”, and “expect” and similar expressions, are intended to identify forward-looking statements.Such statements reflect the current views of the Company with respect to future events and are subject to certain risks, uncertainties and assumptions.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated or expected.Certain of these risks and uncertainties are discussed in this report in Part I, Item 1A “Risk Factors”.The Company does not intend to update these forward-looking statements. PART I Item 1. Business. Introduction Epolin, Inc. (referred to herein as “Epolin”, the “Company”, “we”, “us” and “our”), which was incorporated in the State of New Jersey in May 1984, is a specialized chemical company primarily engaged in the manufacturing, marketing, research and development of dyes and dye formulations. Our business is heavily weighted towards the development, manufacture and sale of near infrared dyes.Applications for these dyes cover several markets that include laser protection, welding, sunglasses, optical filters, glazing and imaging and security inks and tagants. Our wholly-owned subsidiary, Epolin Holding Corp. (“Epolin Holding”), was incorporated in the State of New Jersey as a real estate holding company.Epolin Holding became a wholly-owned subsidiary in January 1998. Following completion of Epolin’s public offering in 1989, our revenues were then primarily generated through the synthesis and sale of specialty organic chemical products. Building upon this base, Epolin singled out near infrared dye technology as a most promising product line and since 1991 has emphasized the development, manufacture and sale of these dyes. Paralleling the growth of the dye business, we maintain a level of production and sales of specialty products made on a custom basis. These include additives for plastics, thermochromic materials for use in paints as well as other specialty chemicals made in low volume to sell at prices that reflect the value of the product.However, unlike the dye business, we do not expect our specialty chemical business to grow. We sell our products to the manufacturers of plastics/resins, credit cards, electronics, glass, and other basic materials primarily in the United States, Asia, and Europe. Our principal offices are located at 358-364 Adams Street, Newark, New Jersey 07105 and our telephone number is (973) 465-9495.Epolin’s web-site can be accessed at www.epolin.com. Unless the context otherwise requires, all references herein to “Epolin” or the “Company” refer to Epolin, Inc. and its consolidated subsidiary, Epolin Holding Corp. 3 Infrared Dyes Based upon ouryears of experience in the specialty dye business, we believe that Epolin possessesthe largest offering of near infrared (NIR) dyes in the world. Our Epolight™ NIR dyes absorb in the near infrared region of the electromagnetic light spectrum which is 700nm to 1600nm.However, we are unaware of any statistical evidence available to support or contradict the belief that Epolin is the largest NIR dye producer. Epolight™ dyes are sold as pure crystalline dyes or formulated mixtures.We also incorporate our dyes into liquid inks and thermoplastics pellets.We have approximately 275 to 300 product formulations and have created a more vertically integrated product line over the past three years to address more applications. Our products can be divided into five distinct product groups: dyes, dye blends, inks and coatings, laminate pellets and other. We sell our products into three primary market segments.Any product that does not fall into any of the three primary markets is characterized as Custom. Eye Protection Our eye protection products are used in plastic lenses, eyeglasses, goggles, windows and shields that protect eyes from high energy ultraviolet (UV), visible and near infrared radiation.Typical end-users include welders, military, industrial and medical laser users.The eye protection market is concentrated with several major and medium-sized customers in the United States, Asia and Europe. We believe our products are important because our dyes protect the eyes by absorbing the harmful wavelengths of light while simultaneously allowing visible light transmission. Consumers are increasingly aware of the risk of macular degeneration due to long term exposure to the sun’s harmful NIR light waves.This concern has generated interest in the Company’s products for use in sunglasses. Security Ink Our inks and coatings are used on credit cards as well as security inks for documents and packaging.Typical end-users include banks, printers, publishers and consumer goods companies.The ink and coatings market is worldwide with several security ink makers in the United States, Europe and Asia.Our products make transparent ATM cards readable by ATM machines. Our near infra-red (NIR) dyes are almost invisible and mask important data or otherwise tag products by code as genuine.Our products are viable tools to thwart counterfeiting and fraud. Light Management Our light Management products are used in laser equipment, electronic displays, night vision systems, solar heat shields, heat and light sensors, imaging systems, plasma televisions and data storage discs.Typical end-users include a large variety of industrial, automotive, aerospace, construction and electronic users.The light Management market includes many diverse market niches worldwide.Our light Management dyes allow for the filtering and manipulation of visible light and NIR light for many applications. 4 Specialty Chemical Products We also maintain a level of production and sales of specialty products made on a custom basis. These include additives for plastics, thermochromic materials for use in paints as well as other specialty chemicals made in low volume to sell at prices that reflect the value of the product.The production and sale of these products represents less than 10% of the overall business. Effect of Compliance with Government Regulation Manufacturers of chemical products are subject to extensive federal and state environmental regulations. Although we believe that our manufacturing processes do not result in the emission of volatile organic vapors into the atmosphere, and that we are not in violation of any state or federal environmental regulations, Epolin is required to comply with such regulations with respect to manufacture, storage and/or disposal of toxic materials. Our facilities are also subject to inspection to ascertain whether we have complied with State environmental regulations.To our knowledge, we are in compliance with present regulations.However, no assurances can be given that future regulations will not be adopted, compliance with which will result in substantial expense to, and otherwise adversely affect our business. We also register all new and proprietary products with the Toxic Substances Control Agency (TSCA) which is required in order for us to offer for sale any new chemical product.No assurances can be given that such registrations will be approved for any new product. During the years ended February 29, 2012 and February 28, 2011, we expended approximately $35,000 and $25,000, respectively, to maintain compliance with certain federal, state and city government regulations relative to the production of near infrared dyes and specialty chemicals.Actual costs to be incurred in future periods may vary from the foregoing costs, given inherent uncertainties in evaluating such costs.Subject to the imprecision in estimating such future costs, we do not expect that any sum we may have to pay in connection with such matters will have a materially adverse effect on our financial condition or results of operations in any one year. The New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1k-6 et seq. (“ISRA”) requires an environmental investigation and remediation of properties prior to the sale of most manufacturing businesses or properties. In anticipation of a potential sale or similar transaction involving the Company, we engaged a Licensed Site Remediation Professional (“LSRP”) and special environmental counsel in the State of New Jersey. Pursuant to ISRA, LSRPs will be responsible for the oversight of the environmental investigation and remediation on a site subject to ISRA compliance. In anticipation of triggering ISRA, we have conducted certain testing to date, including but not limited to obtaining soil and groundwater samples, and further testing and other related actions are expected to be done as part of this ongoing process. Future remediation costs estimated for the year ended February 28, 2013 approximate $70,000.Our policy is to accrue environmental and related costs of a non-capital nature when it is both probable that a liability has been incurred and that the amount can be reasonably estimated.Due to the execution of the Merger Agreement (see "Recent Events" below), we became subject to ISRA which requires that our facility be remediated or that we submit a Remediation Certification to the New Jersey Department of Environmental Protection pursuant to N.J.A.C. 7:26B prior to the transfer of ownership.Accruals for estimated losses from environmental remediation and to obtain the necessary approvals in conjunction with the potential sale of our company in the amount of $74,111 were charged to selling, general and administrative expenses as of February 29, 2012. Sources and Availability of Raw Materials We purchase chemicals from several large chemical manufacturers and then further processes them into our saleable products.Although we limit ourselves to a relatively small number of suppliers, we are not restricted to such suppliers, and Management believes the availability to such raw materials is widespread.During the year ended February 29, 2012, no significant difficulties were encountered in obtaining adequate supplies of raw materials.We typically purchase materials in large quantities and volumes to provide up to a two year supply of certain raw materials. 5 Research and Development Our research and development efforts are devoted to (i)developing new or improved products to satisfy defined market needs, (ii)providing quality technical services to assure the success of our products for our customers’ applications, (iii)providing technology for improvements to our products, processes and applications, and (iv) providing support to our manufacturing plant for cost reduction, productivity and quality improvement programs. We have committed resources to research and development of new dyes and to our capability to provide technical services to customers.New applications are supported by a Director of Research with contributions from his staff including Murray S. Cohen, Ph.D., our Chief Scientist. During the years ended February 29, 2012 and February 28, 2011, the amounts spent on research and development activities were approximately $340,000 and $374,000, respectively.All research and development costs are borne by Epolin. Sales and Distribution Our internal sales team sells directly to customers on a worldwide basis. We also hire independent distributors and have sales agents in North America, Europe and Asia. In total, we currently sell to customers in twenty nations.We also use our customer-centric website to develop new customers and marketing opportunities at www.epolin.com. Competition We experience, in management’s opinion, limited competition in all areas of our business.Management believes that other dye companies do not offer the broad range of dyes nor provide the level of technical service as provided by Epolin.We believe that our extensive product portfolio, technical expertise and customer support are the key factors in our competitiveness. Technological Obsolescence The major portion of our product line has been used in protective eyewear since 1976. Yet the field has proven to be an active one and we must anticipate competition to develop. Epolin has committed itself to make capital investments to maintain its position as a key supplier in this field.There can be no assurance that our dye technology will not be rendered less competitive, or obsolete, by the development of new methods to achieve laser safety and other forms of eye protection.We therefore devote a portion of our R&D effort to new areas of light manipulation which may assume importance in the future. 6 Patents and Proprietary Protection We have not generally in the past relied upon patents for protection of our dye business or to provide us with any significant competitive advantage as it relates to our existing product lines.There can be no assurance that others may not independently develop the same, similar or alternative technologies or otherwise obtain access to our proprietary technologies.However, we filed a patent application in the United States and Canada for a new class of IR dye compounds.We have recently been informed by the U.S. Patent Office that the patent application, including our list of claims, have been granted.However, we cannot guaranty that such will be of commercial benefit to the Company or otherwise offer the Company protection from competing products. Dependence on Certain Customers A material portion of our business is dependent on certain domestic customers, the loss of which could have a material effect on operations.During the year ended February 29, 2012, approximately 22.7% of sales were to three customers.During the year ended February 28, 2011, approximately 28.7% of sales were to three customers. Employees We presently employ ten persons on a full time basis.Our employees are not represented by labor unions.We believe that relations with our employees are good. Available Information We are subject to the informational requirements of the Securities Exchange Act of 1934, as amended, and file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission (“SEC”). Such reports, proxy statements and other information may be inspected at the public reference room of the SEC at treet, N.E., Washington D.C. 20549.Copies of such material can be obtained from the facility at prescribed rates.Please call the SEC toll free at 1-800-SEC-0330 for information about its public reference room.Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC’s Internet website at http://www.sec.gov. Recent Events Merger Agreement On March 14, 2012, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Polymathes Holdings I LLC, a New Jersey limited liability company (the “Parent”), and Polymathes Acquisition I Inc., a New Jersey corporation and wholly owned subsidiary of the Parent (the “Purchaser”).Pursuant to the Merger Agreement, and upon the terms and subject to the conditions thereof, Parent has agreed to cause the Purchaser to commence a tender offer (the “Offer”) to purchase all of the outstanding shares of common stock, no par value per share, of the Company (the “Shares”), at a price of $0.22 per Share (the “Offer Price”), paid to the seller in cash, without interest thereon and subject to applicable withholding taxes. 7 The Merger Agreement provides that the Offer will commence as promptly as practicable (and in any event within 45 days) after the date of the Merger Agreement, and will remain open for at least 20 business days (including the day on which the Offer is commenced). Pursuant to the Merger Agreement, after the consummation of the Offer, and subject to certain conditions set forth in the Merger Agreement, the Parent shall cause the Purchaser to be merged with and into the Company (the “Merger”), with the Company continuing as the surviving corporation and as a wholly owned subsidiary of Parent. Upon completion of the Merger, each Share that is not tendered and accepted pursuant to the Offer (excluding those Shares that are owned by the Company as treasury stock, any Shares owned by the Parent or Purchaser and Shares held by any shareholders who perfect their statutory dissenters rights under New Jersey law) will be canceled and converted into the right to receive the Offer Price in cash (without interest and subject to applicable withholding taxes). If the Purchaser holds 90% or more of the outstanding Shares immediately prior to the Merger, it may effect the Merger as a short-form merger pursuant to the New Jersey Business Corporation Act. Otherwise, the Company may hold a special shareholders’ meeting to obtain shareholder approval of the Merger. Subject to the terms and conditions of the Merger Agreement, the Company has granted the Purchaser an irrevocable one-time option (the “Top-Up Option”) which provides that if the Purchaser acquires at least 51% of the outstanding Shares in the Offer after the Purchaser’s acceptance of and payment for Shares pursuant to the Offer, the Purchaser will have the option, subject to certain limitations, to purchase from the Company at a price per Share equal to the Offer Price up to the number of additional shares sufficient to cause the Purchaser to own one share more than 90% of the Shares then outstanding on a fully diluted basis, subject to applicable regulatory requirements and there being sufficient authorized Shares available for issuance, to enable the Purchaser to effect a short-form merger under New Jersey law (the “Top-Up Option Shares”), provided that the aggregate purchase price payable for the Top-Up Option Shares shall be paid by the Parent or the Purchaser as follows: (a) the portion of the aggregate purchase price equal to the par value of the Top-Up Option Shares shall be paid in cash and (b) the balance of the remaining aggregate purchase price may be paid in cash or by executing and delivering to the Company a promissory note having a principal amount equal to the balance of the aggregate purchase price for the Top-Up Option Shares, or some combination thereof.The Top-Up Option is exercisable only after the Shares have been accepted for payment pursuant to the Offer. Completion of the Offer is subject to there being validly tendered in the Offer and not properly withdrawn that number of Shares which, together with the number of Shares, if any, then owned of record by the Parent or the Purchaser or with respect to which the Parent or the Purchaser has, directly or indirectly, voting power, representing at least 51% of all outstanding Shares (determined on a fully diluted basis).In addition, the Offer is subject to other conditions set forth in the Merger Agreement including, but not limited to, the Company having certain minimum amounts of “Adjusted Cash” and “Adjusted Net Working Capital” (as such terms are defined in the Merger Agreement) as of the time the Shares are accepted for payment. The Merger Agreement contains representations, warranties and covenants of the parties customary for transactions of this type. The Company has also agreed not to solicit or initiate discussions with third parties regarding other proposals to acquire the Company and it has agreed to certain restrictions on its ability to respond to such proposals, subject to the fulfillment of certain fiduciary requirements of the Company’s board of directors. The Merger Agreement also contains customary termination provisions for the Company and Parent and provides that, in connection with the termination of the Merger Agreement under specified circumstances involving competing transactions or a change in the Company’s board of directors’ recommendation, the Company may be required to pay Parent a termination fee of $150,000. 8 Voting and Tender Agreements On March 14, 2012, Murray S. Cohen (the Company’s Chairman of the Board) and James Ivchenko (the Company’s President) each entered into a Tender and Voting Agreement (the “Tender and Voting Agreements”) with the Parent and the Purchaser in connection with the Offer and the Merger.Pursuant to the Tender and Voting Agreements, each of Dr. Cohen and Mr. Ivchenko have agreed, among other things, to tender the shares of common stock beneficially owned by each of them in the Offer, and have granted irrevocable proxies to the Parent to vote such shares in favor of the Merger if such vote is required, provided, however, that Dr. Cohen and Mr. Ivchenko may withdraw any tendered Shares at any time following a change in recommendation or the termination or expiration of the Offer without the Purchaser purchasing all of the Shares tendered pursuant to the Offer in accordance with its terms, in which event the proxy shall also terminate.An aggregate of 3,515,545 shares of the Company’s common stock are subject to the Tender and Voting Agreements, representing approximately 28.4% of the Company’s outstanding shares of common stock. The foregoing descriptions of the Merger Agreement and the Tender and Voting Agreements do not purport to be complete and are qualified in their entirety by reference to the full text of each such agreement, which arefiled as Exhibits 2.1, 10.1 and 10.2, respectively, to this report and incorporated herein by reference. Additional Information The description of the tender offer described herein is neither an offer to purchase nor a solicitation of an offer to sell securities. The tender offer is being made pursuant to a Tender Offer Statement (including an Offer to Purchase, Letter of Transmittal, and related tender offer documents), which has been filed by Polymathes Acquisition I Inc. and Polymathes Holdings I LLC with the U.S. Securities and Exchange Commission (“SEC”) on May 8, 2012.In addition, on May 11, 2012, Epolin, Inc. filed a Solicitation/Recommendation Statement on Schedule 14D-9 with the SEC related to the tender offer.These documents have been mailed to all Company shareholders of record.These documents, as they may be amended or supplemented from time to time, contain important information about the tender offer and the Company’s shareholders are urged to read them carefully before any decision is made with respect to the tender offer.The tender offer materials may be obtained at no charge by directing a request by mail to Epolin, Inc. at 358-364 Adams Street, Newark, New Jersey 07105, or by calling toll-free at (888) 777-1188, and may also be obtained at no charge at the website maintained by the SEC at www. sec.gov. This Annual Report on Form 10-K has been prepared and filed with the SEC prior to the completion of the Offer and the Merger, and the Company cannot assure that the Offer and subsequent Merger will be completed. Further, this Annual Report on Form 10-K does not consider potential material changes that may occur to the Company as a result of the change in ownership of the Company. Item 1A.Risk Factors. Our business involves a high degree of risk. In addition to other information in this report, potential investors should carefully consider the risks and uncertainties described below and the other information in this report before deciding whether to invest in shares of our common stock.Each of the following risks may materially and adversely affect our business, results of operations and financial condition.These risks may cause the market price of our common stock to decline, which may cause you to lose all or a part of the money you paid to buy our common stock. 9 OPERATING RESULTS MAY FLUCTUATE.Our operating results may fluctuate because of a number of factors, many of which are beyond our control.Some of these factors that affect our results but which are difficult to control or predict are: the reduction, rescheduling or cancellation of orders by customers whether as a result of slowing demand for our products, stockpiling of our products or otherwise; fluctuations in the timing and amount of customer requests for product shipments; fluctuations in product life cycles; changes in the mix of products that our customers buy; competitive pressures on selling prices; the ability of our customers to obtain products from their other suppliers; and general economic conditions. DEPENDENCE ON KEY CUSTOMERS.Our customers are concentrated, so the loss of one or more key customers could significantly reduce our revenues.During the year ended February 29, 2012, approximately 22.7% of sales were to three customers. During the year ended February 28, 2011, approximately 28.7% of sales were to three customers. CONCENTRATION OF CREDIT RISKS.At February 29, 2012, three of our customers represented 43.5% of our trade receivables.Such accounts receivable subject us to a significant concentration of risk.There can be no assurance that such clients will not experience financial difficulties or other problems which could delay such customers in paying for product on a timely basis or at all.Any problems with such customers can be expected to have a material adverse effect on our business. TECHNOLOGICAL CHANGES.The major portion of our product line has been used in protective eyewear since 1976. Yet the field has proven to be an active one and we must anticipate competition to develop.Epolin has committed itself to make capital investments to maintain its position as a key supplier in this field.There can be no assurance that our dye technology will not be rendered less competitive, or obsolete, by the development of new methods to achieve laser safety and other forms of eye protection. COMPETITION.We experience, in management’s opinion, limited competition in all areas of our business.Management believes that other dye companies do not offer the broad range of dyes nor provide the level of technical service as provided by Epolin.We believe that our extensive product portfolio, technical expertise and customer support are the key factors in our competitiveness.However, as mentioned above, there can be no assurance that we will be able to maintain our competitive position in the event new methods to achieve laser safety and other forms of eye protection are developed. ENVIRONMENTAL REGULATION.Manufacturers of chemical products are subject to extensive Federal and State environmental regulations.While we believe Epolin has complied with such regulations, there can be no assurance that we will not be required to incur expenses to remedy any future environmental violations discovered.In addition, no assurances can be given that future regulations will not be adopted, compliance with which will result in substantial expense to, and otherwise adversely affect our business. PATENTS AND PROPRIETARY PROTECTION.We have not generally in the past relied upon patents for protection of our dye business or to provide us with any significant competitive advantage as it relates to our existing product lines.There can be no assurance that others may not independently develop the same, similar or alternative technologies or otherwise obtain access to our proprietary technologies.However, we filed a patent application in the United States and Canada for a new class of IR dye compounds.We have recently been informed by the U.S. Patent Office that the patent application, including our list of claims, have been granted.However, we cannot guaranty that such will be of commercial benefit to the Company or otherwise offer the Company protection from competing products. SOURCES AND AVAILABILITY OF RAW MATERIALS.We purchase chemicals from several large chemical manufacturers and then further process them into its saleable products.Although we limit ourselves to a relatively small number of suppliers, we are not restricted to such suppliers, and Management believes the availability to such raw materials is widespread.Nevertheless, there can be no assurance that raw materials will continue to be easily obtainable.Any difficulty in obtaining raw materials would have a material adverse effect on our business. THE LOSS OF OUR CHIEF EXECUTIVE OFFICER, PRESIDENT OR CHAIRMAN OF THE BOARD WOULD DISRUPT OUR BUSINESS.Our success depends in substantial part upon the services our three principal executive officers.Although our Chairman of the Board presently works only on a part-time basis, a loss of one or more of our current officers could severely and negatively impact our operations.In addition, we do not maintain key-man life insurance on any of our three principal executive officers and we have no plans to obtain this insurance. 10 WE ARE DEPENDENT ON KEY PERSONNEL.Due to the specialized nature of our business, our success depends in part upon attracting and retaining the services of qualified managerial and technical personnel.The market for such persons remains competitive and the relative small size of Epolin may make it more difficult for us to recruit and retain qualified persons. DIVIDENDS.During fiscal 2007, Epolin approved the adoption of a dividend policy under which Epolin will issue a regular annual cash dividend on shares of its Common Stock.The amount of the dividend, record date and payment date will be subject to approval every year by the Board of Directors.As a result, any such future dividends will depend on earnings, other financial requirements and other factors, many of which may be beyond the control of Epolin. MAINTAINING AND IMPROVING OUR FINANCIAL CONTROLS MAY STRAIN OUR RESOURCES AND DIVERT MANAGEMENT’S ATTENTION.We are subject to the requirements of the Securities Exchange Act of 1934, including the requirements of the Sarbanes-Oxley Act of 2002.The requirements of these rules and regulations have increased, and we expect will continue to increase, our legal and financial compliance costs, make some activities more difficult, time-consuming or costly and may also place undue strain on our personnel, systems and resources. The Sarbanes-Oxley Act requires, among other things, that we maintain effective disclosure controls and procedures and internal control over financial reporting.
